Case: 19-30110     Document: 00515715774         Page: 1     Date Filed: 01/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 22, 2021
                                  No. 19-30110                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jock R. Jones,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:16-CV-396


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Jock R. Jones, federal prisoner # 05118-095, pleaded guilty to
   possession of a firearm by a convicted felon and was convicted following a
   bench trial of carjacking and using a firearm during the commission of a crime
   of violence. He was sentenced to a total of 384 months of imprisonment and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30110       Document: 00515715774          Page: 2   Date Filed: 01/22/2021




                                     No. 19-30110


   five years of supervised release. The district court denied Jones’s 28 U.S.C.
   § 2255 motion, and it denied without prejudice his motion to supplement as
   an unauthorized successive § 2255 motion. We granted a certificate of
   appealability on the issue whether the district court abused its discretion in
   dismissing Jones’s motion to supplement as an unauthorized successive
   § 2255 motion.
            Jones argues, and the Government agrees, that the district court
   abused its discretion in denying his motion to supplement because his first
   § 2255 motion was still pending when he filed the motion. We review the
   denial of leave to amend a § 2255 motion under Federal Rule of Civil
   Procedure 15 for abuse of discretion. United States v. Gonzalez, 592 F.3d 675,
   678 n.2, 679 (5th Cir. 2009). “An erroneous legal conclusion constitutes an
   abuse of discretion.” United States v. Saenz, 282 F.3d 354, 356 (5th Cir.
   2002).
            There is no authority supporting the district court’s determination
   that the motion to supplement was a successive § 2255 motion. Cf. United
   States v. Riascos, 76 F.3d 93, 94 (5th Cir. 1996). When a pro se litigant raises
   a new issue for the first time in a pleading, the district court may construe it
   as a motion to amend his § 2255 motion. Saenz, 282 F.3d at 356; Riascos, 76
   F.3d at 94. Nothing in the record indicates undue delay, bad faith, or dilatory
   motive on Jones’s part, and it is not clear that amending his § 2255 motion to
   add the ineffective assistance claims would have been futile. See Foman v.
   Davis, 371 U.S. 178, 182 (1962); Jebaco, Inc. v. Harrah’s Operating Co., 587
   F.3d 314, 322 (5th Cir. 2009).       There is nothing to indicate that the
   Government would have suffered prejudice if the district court had allowed
   the amendment. These factors weigh in favor of granting the motion in the
   interest of justice. See Fed. R. Civ. P. 15(a); Jebaco, Inc., 587 F.3d at 322;
   Saenz, 282 F.3d at 356. Therefore, the district court abused its discretion in
   denying Jones’s motion to supplement his § 2255 motion. See Saenz, 282



                                          2
Case: 19-30110     Document: 00515715774             Page: 3   Date Filed: 01/22/2021




                                      No. 19-30110


   F.3d at 356; Riascos, 76 F.3d at 94-95. Accordingly, the district court’s
   judgment is REVERSED IN PART as to the denial of Jones’s motion to
   supplement his § 2255 motion, and the case is REMANDED to the district
   court for further proceedings concerning the ineffective assistance of counsel
   claims raised in Jones’s motion.




                                           3